On January 31, 2011, respondent, Donald Lewis Walker, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated November 6, 2009, in which the court reinstated the respondent to the practice of law and placed him on monitored probation for a period of one year under the guidance of both a substance-abuse monitor and a law-practice monitor.
On consideration thereof, it is ordered by this court that the probation of respondent, Donald Lewis Walker, Attorney Registration No. 0033764, last known business address in Copley, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.